On Application por. Rehearing.
We are informed for the first time now that in this transcript of over a thousand pages the answer of Larkin Edwards, one of the defendants, is not to be found and that in fact he filed none and therefore no plea has been filed by him;—
That among the twenty-odd defendants Mrs. Sisso, H. C. Myers, and J. P. Broadwall acquiesce in the judgment because they have not answered the appeal, and Madison Mobley and T. H. Hamilton have answered the appeal and expressly acquiesced in the judgment below;—
*421That Sam and Marie White have not pleaded prescription and the court cannot supply it.
An examination of the bulky volume discloses on its 711th page that Sam and Marie White specially pleaded the prescription of ten years.
Messieurs L. B. Watkins and S. A. Hull filed in this court an answer to the appeal “for all the defendants and all the intervenors,” and in a letter produced here and filed in the application for rehearing, Mr. Watkins qualifies this by stating that he and Mr. Hull represented all the defendants except Mrs. Sisso and Mobley, and therefore we shall consider their answer, to the appeal as on behalf all except those two.
Mobley had pleaded ten years’ prescription but in this court he and Hamilton filed an answer praying the affirmance of the judgment below. TJje reason for this change of front is apparent. Mobley had divested himself of his part of the land by selling it to others and had received the price. His vendors sold to others and they had mortgaged it and the intervenors John Chaffe & Sons had become owners of the mortgage, had foreclosed it and bought the property. They claim title to the land once owned by Mobley. The answer filed, here by Mobley compels us to reopen the case as to him, but obviously the intervenors are interested in contesting the correctness of the judgment as to him and we shall therefore reopen it as to them.
It is also said that the lands claimed by B. F. Jones are not all included in the tax-deed. As the plea of prescription applies alone to the land conveyed in the tax-deed, he may be included in the rehearing.
We have no change to make in the legal principle enunciated in the opinion and shall refuse a rehearing as to all the defendants except those specially mentioned, and therefore
It is'ordered that a rehearing is granted to the plaintiffs quoad the defendants Larkin Edwards, Mrs. Sisso, Madison Mobley, T. H. Hamilton and B. F. Jones, and is refused as to all the other defendants. A rehearing is granted the intervenors of our own motion.